1


       OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                        &JSTlN
GROVER
    SELLERS                                                       .
ATTORNEY
     GENERAL                    .




Hon. Jean Dey
County Attorney
Henderson County
Athens, Tex8.s
Dear Sir:               Opinion No. O-7237
                        Re: Whether school
                              write insurance

                              late&   matter



quest as follows:
           “I will
     information.
            "First:


                                         f the"school-Board
                                             ndependent School
                                             r.a Junior College

                                     c basis of departmental opinions
                           itations   that it is contrary to public
                           r'ustee to vrite Insurance as an insurance
                           the school district   end consequently
                           e lawfully   expended for such purposes.
                        vish to be understood as holding that a
                        3.3 not recover on such a policy    of insurance
in case of a loss,      If it vere Illegally    vrltten  by the trustee
as agent, because      in that case the Insurance ,compeny would be
estopped to deny      the invalidity    of the acts of Its agent.    We
simply hold that      the trustee has no right to make such a contract
                                                                        135
                                                                          ..


110% Jcon Day - Sogo 2


with his Board of !i$ustees snd that the Board vould not be
authorize~.d to pay the premLun3 on such a policy vrl.ttcn,by the
trustee as agent of the Insurance company, We encloce hcre-
with our opinions Nos. o-878, 0-2758 and 6-6280 for detailed
information.

          Article   16,   Section   40, of our State    constitution,    reads
in part aa follows;

                “No person shall hold or exercise,    at,
           ihe se.me time,smore than one civil office    of
           emolument, . .

           34 Texas Jurisprudence,      p. 349,   referring   to the above
conotltut%onal  provision,   states:
                                                           . ..
                   “The constitution      applies only to offices,
           of emolument.       ~Emolumsnt~ means a pecuniary
           profit,    gain or advsntage; hence the same person
           may hold two civil       offices,    where no pay, com-
           pensation or pecuniary gain attaches to one of
           them, provided they are not incompatible.”

            A member of the Board of Trustees of an independent
school. district, created under the general. laws does not re-
ceive any~co;npensation therefor.   Bee Article 2775.

           you do not state in your letter  under what Act the
independent school dlstrlct   was created nor do you state mAer
what Act the Junior College vns created, nor do you state vhether
the trustee would receive   a&y compensation from either source.
Trustees of Junior Collegea croated under Article    281rh, Section
4, receive no compensation,

           The facts will In all likelihood    roveal thnt the
trustee will receive no compensation from either the indepgndent
school district   or the Junior College district.     The trusteo
would not’ be disqualified  unless he received    compensation
from both of said schools as we can see no Incompatibility
                    i .

                                          .
Hon. Jeen DFYY - paSo 3


                           ,
in the holain::    of both offices   at the same time.


                                          Very truly     your3
                                     ATThNEY CZNE~L OF TEXAS

         I

                                               Wm. J. PetiAz
WJF:BT                                              Assistant
             .,'




                                                 .